Exhibit 10.25

 

S.Y. BANCORP, INC.

 

STOCK APPRECIATION RIGHT

GRANT AGREEMENT

 

This Stock Appreciation Right Grant Agreement dated as of
                         (the “Grant Date”), is between S.Y. Bancorp, Inc. (the
“Company”) and                                  (the “Grantee”).

 

RECITALS

 

A.                                    The Company adopted the S.Y. Bancorp, Inc.
2005 Stock Incentive Plan (the “Plan”).  The Plan is administered by the Board
of Directors (the “Board”) with respect to grants made to Directors .

 

B.                                    The Board has designated Grantee as a
Participant in the Plan, and wishes to set forth in this Agreement the Grantee’s
right to receive shares of Common Stock equal in value to the difference between
the Fair Market Value of a certain number of shares at this Grant Date and the
Fair Market Value of those Shares on the date the Grantee exercises the right (a
“Stock Appreciation Right,” or “SAR”), subject to the terms of this Agreement.

 

AGREEMENTS

 

The Grantee and the Company agree as follows:

 

1.             Grant of Stock Appreciation Right.  The Company grants to Grantee
a stock appreciation right (“SAR”) with respect to a total of                   
shares of Common Stock (the “Shares”), on the terms and conditions set forth
below and in the Plan.

 

2.             Exercise Price.  The exercise price of this SAR is $            
per share, which is equal to the Fair Market Value of the Common Stock on the
Grant Date.

 

3.             Term.  This SAR is not exercisable and shall terminate after the
expiration of 10 years from the Grant Date and may terminate on an earlier date
in the event of Grantee’s Termination of Service as a Director of the Company. 
An unexercised (or as-yet unvested) SAR shall lapse and become unexerciseable 3
months following Grantee’s Termination of Service,  unless the termination is
caused by death, in which case it shall continue to be exercisable for 12
months, or on account of Disability (as defined in Section 22 of the Internal
Revenue Code) or retirement pursuant to the Company’s mandatory retirement
policy for directors , in which cases Grantee’s right to exercise the SAR (to
the extent then vested) will continue until the 10-year expiration date.

 

4.             Vesting; Period of Exercise.  If not earlier terminated pursuant
to the Plan or terms of this Agreement, this SAR is first exercisable, in the
portions indicated in the vesting

 

--------------------------------------------------------------------------------


 

schedule below, and once so vested remains exercisable until it lapses or
terminates as provided herein and in the Plan:

 

If there has not been a

 

 

 

Termination of Service then

 

 

 

on the following Anniversary(ies)

 

 

 

of Grant Date

 

this % of the SARs becomes vested

 

1 year

 

20

%

2 years

 

40

%

3 years

 

60

%

4 years

 

80

%

5 years

 

100

%

 

5.             Method of Exercise of SAR.  Each exercise of this SAR shall be in
writing (substantially in the form of Exhibit A hereto), signed by the Grantee,
and received by the Company in its principal executive office.  The Grantee may
exercise this SAR with respect to less than the total number of Shares; provided
that no partial exercise of this SAR may be made with respect to a fraction of a
Share to which it is subject. Upon exercise of this SAR, , the Grantee shall
receive from the Company certificates issued in the Grantee’s name for number of
whole shares of Common Stock (rounded down in the case of a fraction) equal to
the amount determined by dividing (A) the product of (i) the difference between
the Fair Market Value on the date of exercise over the Exercise Price, times
(ii) the number of Shares with respect to which this SAR is exercised, by
(B) the Fair Market Value of a Share on the date of exercise.

 

6.             Definitions.  Unless provided to the contrary in this Agreement,
the definitions contained in the Plan and any amendments thereto shall apply to
this Agreement.

 

7.             Nontransferability of SAR.  This SAR shall not be transferable
other than by will or the laws of descent or distribution and shall be
exercisable, during the Grantee’s lifetime, only by Grantee.

 

8.             Restrictions Imposed by Law.  Notwithstanding any other provision
of this Agreement, Grantee agrees that Grantee shall not exercise this SAR and
that the Company will not be obligated to deliver any shares of Common Stock or
make any cash payment if counsel to the company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Common Stock is listed. The Company shall in no event be
obligated to take any affirmative action in order to cause the exercise of this
SAR to comply with any law or regulation of any governmental authority.

 

9.             Shareholder Status.  Grantee shall have no rights as a
shareholder with respect to any shares of Stock under this Agreement until such
shares have been duly issued and delivered to Grantee, and no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of other rights of any kind or description whatsoever respecting the Shares
except as expressly set forth in the Plan.

 

2

--------------------------------------------------------------------------------


 

10.          Modification, Amendment and Cancellation.  The Board of Directors
of Bancorp shall have the right unilaterally to modify, amend or cancel this
Option in accordance with the terms of the Plan, and, in particular, shall have
the right under the Plan to cancel this Option if not exercised before a sale or
certain other corporate transactions to the extent provided in the Plan.

 

11.          Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference.  In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.

 

 

S.Y. BANCORP, INC.

 

 

 

By:

 

 

 

 

 

Print:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

[Name of Grantee]

 

(acknowledging receipt and conditions to exercise set out above)

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Notice of Stock Appreciation Right Exercise

 

I hereby exercise my stock appreciation right (“SAR”) with respect to the number
of shares of common stock of S.Y. Bancorp, Inc (the “Company”) shown below
pursuant to the S.Y. Bancorp, Inc 2005 Stock Incentive Plan:

 

Date of SAR Grant Agreement:                                      

 

Number of shares with respect to which the grant is being
exercised:                                      

 

Exercise price per share:                                      

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------